Title: Enclosure: Draft Clause on Foreign Intercourse, [1 December 1792]
From: Jefferson, Thomas
To: Washington, George


EnclosureDraft Clause on Foreign Intercourse

[1 Dec. 1792]

To the bill which shall be brought in for continuing the act of July 1. 1790. c. 22. ‘providing the means of intercourse between the U.S. and foreign nations’ it is proposed to add the following clause.
And be it further enacted that where monies have issued, or shall issue, from the Treasury, for the purposes of intercourse or treaty with foreign nations, under the authority of the said act, or of the present or any preceding act, the President shall be authorized to refer the settlement and delivery of Vouchers, for all such parts thereof as in his judgment may be made public to the Auditor of the U.S., and for all other parts, to such person as he shall appoint, prescribing for their government such rules as the nature of the case shall in his opinion require.
Note the acts of 1790. and 1792. use the terms ‘intercourse with foreign nations’; the act of 1791. is expressly for a treaty with the emperor of Morocco.

   
   July 1. 1790. c. 22.



   
   to wit. 1791. Mar. 3. c. 161792. May. 8. c. 42. §.3


